     Case 2:19-cv-00667-TLN-DMC Document 63 Filed 01/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SIDNEY PETILLO,                                   No. 2:19-CV-0667-TLN-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    HAINEY, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Pending before the Court is Plaintiff’s motion for a trial date. ECF No. 62.

19   Plaintiff contends that a trial date has not been set because of the present COVID-19 pandemic

20   and desires to “finalize litigation” on his complaint. See id.; see also ECF No. 24. Defendants

21   have demanded a jury trial in their pleadings and have satisfied Federal Rule of Civil Procedure

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
     Case 2:19-cv-00667-TLN-DMC Document 63 Filed 01/07/21 Page 2 of 2


 1   38 in doing so. See ECF No. 53 at 4; Fed. R. Civ. P. 38(b)(1). Furthermore, the Court’s October

 2   19, 2020, discovery permits the parties to conduct discovery until February 22, 2021. ECF No. 54

 3   at 2. Discovery has not yet concluded. If this case reaches trial, a jury will be empaneled.

 4   Plaintiff’s motion is denied as premature.

 5                  IT IS SO ORDERED.

 6   Dated: January 7, 2021
                                                            ____________________________________
 7                                                          DENNIS M. COTA
 8                                                          UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
